Hire, C. J., (after stating the facts.) Mrs. Dotter was laboring under two mistakes, one of law and one of fact. The mistake of fact being the belief that the act changing Susan’s name from White to Dotter, and constituting her a lawful heir of Marcus and Rachel Dotter, had actually passed, when in fact it had not. Under the circumstances, the court must treat these parties as if the act had passed, and the exact effect should be given it that was intended by Mr. and Mrs. Dotter, viz., that the child’s name be changed to theirs, they given legal control of her, and she given the right to inherit from them. There was nothing in that act giving Mr. and Mrs. Dotter right to inherit from the adopted child. It may be safely assumed that, in desiring that act passed, neither of these adoptive parents ever contemplated a contingency arising in which they would inherit from this waif, who had come to them almost as flotsam cast up from the river. The law is settled that adoptive parents do not inherit from the adopted child. Rodgers on Domestic Relations, § 463. See the many authorities on this point collected in appellants’ brief, and in the opinion of the chancellor. 1 Martin’s Chancery Decisions, 87. Hence this mistake of fact in the status of the adopted child created no difference in the devolution of the property given her which passed to the next of kin, with or without the adoption having been legally made. The other mistake was of law, and it was the belief which she says she entertained that she would inherit from an adopted child as from a natural one. This is the only mistake here shown having any éffect, if it did. Without going into a discussion of what mistakes of law will and what will not be relieved against, the court places its decision on this proposition, which is well settled in equity jurisprudence: “Mistake in matter of law or matter of fact, to be a ground for equitable relief, must be of a material nature, and must be the determining ground of the transaction. A man who seeks relief against mistake must be able to satisfy the court that his conduct has been determined by the mistake. Mistake in matters which are only incidental to, and are not of the essence of, a transaction, and without or in the absence of which it is reasonable to infer that the transaction would nevertheless have taken place, goes for- nothing.” Kerr on Fraud and Mistake, p. 408. Mrs. Dotter loved this adopted child almost as if she were her own, and she promised her husband, when he made his will, that she would suitably provide for her. The husband likewise was tenderly attached to her, and would have provided in his will for her, but she then had a shiftless husband, and he thought it wiser to leave the property to Mrs. Dotter, in full confidence that she would make proper provision for her. The confidence was not misplaced. Soon after making a sale of property, realizing over $32,000 from it, she deeded a home, worth $3,000 or $4,000, to Mrs. Wallace, and followed that up shortly by two gifts of $1,000 each, which were invested in income-bearing securities. Mrs. Dotter was not in good health and much older than her adopted daughter, and did not expect to outlive her when she made the gifts. It is not consonant to these facts to hold that Mrs. Dotter’s belief that she would inhérit from Susan was “the determining ground of the transaction.” At one place in her testimony she says that, if she had not believed the relation existed, she would have framed the deed so as to convey a life interest only. Doubtless, that was the way she looked at the events retrospectively; but her whole evidence convinces that the question of inheritance from Susan wa.s incidental, and not of the essence of the transaction. Feeling that the time had come to comply with her promise to her dead husband, it is not consistent with her whole bearing to this adopted child to find that she would have hampered her gift of the home with a reversion to herself, or that she would have secured the return of the principal of the money gifts to herself, giving only the intérest thereon, if she had understood that she could not inherit from the adopted child. Especially is this view not consistent with the facts when Mrs. Dotter says she did not expect to outlive Airs. Wallace. It is naturally repugnant to Mrs. Dotter to see this property pass, contrary to the dying wishes of her daughter, from herself, who gave it, unto those who were aliens to her daughter in everything except blood. But the personnel of the next of kin, whether child or remote cousin, is not a consideration. The whole case convinces the court that the mistake of the law as to inheriting from adopted children was not a determining factor in these gifts, and such a mistake would not have prevented the gifts being made, had it not occurred. Mrs. Dotter gave them freely, generously and without reserve or thought of them ultimately coming back to her. The decree is reversed, and the cause remanded, with directions to enter a decree in conformity to this opinion. The appellee Rachel J. Dotter having departed this life since the appeal, the decree in this cause will relate back and take effect from the date of the submission of this cause, November 10, 1902, under the rule in such cases. Wood, J., dissents.